Citation Nr: 0417331	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel







INTRODUCTION

The veteran served on active duty from December 1973 until 
November 1992.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision by the VA Regional Office (RO) in Togus, Maine that 
denied service connection for an acquired psychiatric 
disorder, claimed as depression.


REMAND

The veteran asserts that he was treated for nervous symptoms 
in service and now has depression of service onset for which 
service connection should be granted.  

A review of the service medical records reflects that between 
1984 and 1992, the veteran received intermittent treatment in 
the mental health clinic to include psychiatric consultation 
and other interventional therapy for a number of psychiatric-
related issues including domestic disturbances, alcohol 
abuse, marital problems, anger management, stress, and a 
speech impediment, etc.  Few details were recorded on 
episodes of follow-up in the mental health clinic.  The 
appellant was shown to have complained of anxiety and feeling 
depressed on a number of occasions, including in April 1984.  
A provisional diagnosis of nervousness/depression was 
recorded in October 1988, and a question of depression 
secondary to speech difficulty was noted later that same 
month.  A trial of Tofranil was prescribed in January 1988 
which he reported was not effective in February 1988.

The post service clinical record contains VA outpatient 
clinic notes dating from February 1995 showing that the 
appellant complained that he had had anxiety for many years.  
Anxiety was diagnosed at that time.  The veteran was seen in 
August 1995 stating that he had long-term problems with 
depression and requesting a trial of Prozac which was 
prescribed.  Depression was diagnosed during this time frame.  
Private clinical records dated in 1998 reflect other 
psychiatric diagnoses including anxiety and major depression 
for which medication was prescribed.  The record 


reflects that the appellant has continued to be treated, 
including VA hospitalization, for psychiatric disability 
primarily characterized as a depressive disorder.

The veteran underwent a VA examination for mental disorders 
in May 2000 subsequent to which the examiner commented that 
from the interview, the veteran's depressive disorder was not 
apparently related to his time in service.  On an ensuing VA 
mental disorder examination in September 2002, an examiner 
opined that it did not appear from the medical records that 
the appellant had treatment on active duty for depression, 
and that it was not as likely as not that his depression had 
its onset in service.  The Board is of the opinion that 
additional information from the VA examiner would be of 
assistance in this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) is fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002

2.  The claims folder should be 
referred to the same VA psychiatrist 
who examined the veteran in September 
2002 for an addendum report (if 
unavailable, to another VA 
psychiatrist).  

Following a review of the record, the 
examiner is requested to comment on the 
clinical significance of the inservice 
psychiatric complaints and findings, 
including depression, as they relate to 
the current diagnosis.  If the examiner 
desires another examination, it should 
be accomplished.  A complete rationale 
for the opinions and comments expressed 
should be set forth in a printed 
report.  


4.  Thereafter, the RO should 
readjudicate the claim on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

